Citation Nr: 0006751	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  93-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.
 
2.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1963 to May 1968 
and from January 1969 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was the subject of Board remands dated in July 
1995, November 1997 and March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence includes X-ray evidence of minimal 
arthritis of both knees with chronic pain and functional 
impairment, such that the veteran cannot squat or kneel, 
should not stand or walk for more than 4 hours per 8-hour 
workday in broken intervals, and should not squat or kneel or 
engage in an occupation where such motion is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (1999);  
VAOPGCPREC 9-98.

2.  The criteria for a disability rating in excess of 10 
percent for right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (1999);  
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran appeals a January 1993 RO rating decision in 
which service connection for left and right knee disability 
was granted, effective September 1992, insofar as the knees 
were evaluated as 10 percent disabling each.  The veteran 
contends a higher rating for his left and right knee 
disabilities is warranted.

During an October 1992 VA orthopedic examination, the veteran 
gave a history of aching and swelling of the knees, 
precipitated by activity.  Physical examination revealed that 
he could walk without a definite limp, and could walk on his 
heels and toes without change; but that in squatting, he was 
reluctant to flex more than 90 degrees.  No gross crepitance 
was detected.  The diagnosis was arthritis of the knees with 
history of effusions;  symptoms were described as mild on 
examination.

October 1992 VA X-rays of the knees revealed no gross osseous 
or joint or soft tissue abnormality.

VA records of treatment in April 1994 include an impression 
of degenerative changes to both knees.  VA records of 
treatment in November 1994 reveal that the veteran complained 
of chronic knee pain with swelling, starting about 5 years 
prior.  Physical examination of the knees revealed that they 
were nontender with full range of motion.  The treating 
physician's impression was chronic knee pain secondary to 
degenerative joint disease.  VA records of treatment in July 
1994, January 1995 and May 1995 reveal that the veteran 
complained of chronic knee pain.  

During a July 1999 VA orthopedic examination, the veteran 
gave a history of developing swelling in his right knee in 
1988, with no specific history of trauma, and aggravated by 
jogging, squatting and kneeling.  He had given up jogging but 
said that he still had swelling in his knees if he squatted 
or kneeled, and that both knees were stiff after rest.

Physical examination of the left knee revealed full extension 
and 140 degrees of flexion.  He had very well developed 
musculature with no quadriceps atrophy and no patellar 
instability.  He had mild nontender retropatellar 
crepitations on the left.  He had no swelling or effusion.  
His collateral ligaments were stable to varus and valgus 
stress and extension to 30 degrees of flexion.  The anterior 
drawer test and posterior drawer test were negative.  The 
Lachman test was negative.

Physical examination of the right knee revealed full 
extension and 140 degrees of flexion in the right knee.  
There was only a trace of retropatellar crepitation.  The 
knee had no quadriceps atrophy, patellar instability, 
swelling or effusion.  The collateral ligaments were stable 
to varus and valgus stress and extension to 30 degrees of 
flexion.  The anterior drawer test and posterior drawer test 
and Lachman test were negative.  Gait was normal.

X-rays of the left and right knees were similar and revealed 
very minimal osteoarthritis of both knees.  The examiner 
asserted that the veteran had no measurable weakness in 
either knee.  According to the examiner, the veteran had no 
loss of motion of the knees due to weakness, fatigue or 
incoordination.  He asserted that functional ability may be 
compromised temporarily during acute flare-ups, and that it 
was not feasible to estimate the additional range of motion 
lost due to pain on use or during flare-ups.  The amount of 
arthritis in the knees was noted to be minimal, and the 
examiner opined that the arthritis would not prevent the 
veteran from doing a job which did not involve constant 
waking and standing.  The examiner asserted that the veteran 
should be able to stand or walk in broken intervals for four 
out of eight hours.  He indicated that the veteran's job 
should not involve kneeling or squatting.    
  
Analysis

As a preliminary matter, the Board notes that the veteran has 
presented well-grounded claims for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claims that his conditions are, and have been, more 
severe than currently evaluated are plausible.  The Board is 
also satisfied that all relevant facts pertinent to these 
issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups is rated as 10 percent disabling, 
while arthritis with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, is rated as 20 
percent disabling. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
recurrent subluxation or lateral instability is rated as 10 
percent disabling if slight, and 20 percent disabling if 
moderate.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling;  to 30 
degrees is rated as 40 percent disabling;  to 20 degrees is 
rated as 30 percent disabling;  to 15 degrees is rated as 20 
percent disabling;  to 10 degrees is rated as 10 percent 
disabling;  and to 5 degrees or less is rated as 
noncompensably disabling. 

The Board must consider all pertinent diagnostic codes under 
the VA Schedule for Rating Disabilities in 38 C.F.R. Part 4 
and application of 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic 
arthritis.  VAOPGCPREC 9-98.  The intent of the schedule is 
to recognize actually painful motion with joint or 
periarticular pathology as productive of disability.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in  establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In the present case, range of motion measurements or 
underlying pathology other than arthritis does not justify a 
compensable rating.  The veteran has not been diagnosed as 
having instability problems or damaged cartilage, and no 
cartilage has been removed.  He has generally been described 
as having full range of motion, well in excess of the range 
required for a compensable rating for extension or flexion of 
the legs.  There is no weakness, incoordination, or 
fatigability.  However, there is functional impairment of 
motion of the knees due to pain and arthritis.  The medical 
evidence includes X-ray evidence of minimal arthritis, with 
chronic pain and functional impairment, such that the veteran 
cannot squat or kneel, should not stand or walk for more than 
4 hours per 8-hour workday in broken intervals, and should 
not squat or kneel or engage in an occupation where such 
motion is required.  Additionally, the VA treatment records 
reflect chronic pain characteristic of arthritis and 
degenerative joint disease of the knees.  In light of the 
foregoing, the Board determines that based upon functional 
impairment and pain on use, with underlying arthritic 
etiology, a rating of 10 percent for each knee is warranted. 

The next higher rating of 20 percent is not warranted 
because, as noted above, the functional impairment due to 
arthritis reflected by the medical evidence of record is the 
basis for the 10 percent rating for each knee, and the 
criteria for a compensable rating under the diagnostic codes 
for rating knee disabilities are not otherwise met.

An additional rating for arthritis of two major joints is not 
warranted because the pain and functional impairment due to 
the arthritis has been explicitly considered and is the basis 
for the rating of 10 percent for each knee.  To additionally 
rate these symptoms under Diagnostic Code 5003 would be 
impermissible pyramiding.  38 C.F.R. § 4.14.  Although this 
is an 'initial rating' claim, all relevant medical evidence 
has been considered in this case, and there is no medical 
evidence commensurate with a rating of greater than 10 
percent for each knee during the pendency of the veteran's 
claim.  Fenderson.


ORDER

The claim for a rating in excess of 10 percent for left knee 
disability is denied.

The claim for a rating in excess of 10 percent for right knee 
disability is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

